Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 8, 9, 11,12, 36 and 37 were in the application. 
Election/Restrictions
Applicant’s election without traverse of Group II claims 11 and 12 in the reply filed on 4/28/20121 is acknowledged.

A restriction was made on the 2 processes claims  8, 9 and 11 and 12 claims. 
Upon review and consideration the restriction was withdrawn between Group I and Group II. Claims 8 and 9 were rejoined and examination was done on claims 8, 9, 11 and 12.

Claims 8, 9, 11 and 12 are found to be allowable.
Close Art:-
Arnaud Haudrechy et al teaches a process teaches using a CO2R’ intermediate.

    PNG
    media_image1.png
    123
    300
    media_image1.png
    Greyscale

US 6271,379 B1 teaches the starting material 
    PNG
    media_image2.png
    98
    219
    media_image2.png
    Greyscale
which is not the Si derivative of the instant application.


A restriction was made in the parent and therefore no ODP’s have been made. 

Claims 8, 9, 11 and 12 are allowable. 

Applicants need to cancel the non-elected claims 36 and 37.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Applicants need to cancel the non-elected claims 36 and 37.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 7, 2021.